        Case 3:20-cv-01175-JR       Document 72    Filed 12/04/20   Page 1 of 40




JEFFREY BOSSERT CLARK
Acting Assistant Attorney General
BILLY J. WILLIAMS
United States Attorney
ALEXANDER K. HAAS
Director, Federal Programs Branch
BRIGHAM J. BOWEN
Assistant Director, Federal Programs Branch
JEFFREY A. HALL (DC 1019264)
Counsel, Civil Division
JORDAN VON BOKERN
KERI BERMAN
JASON LYNCH
Trial Attorneys
U.S. Department of Justice
Civil Division
950 Pennsylvania Ave. NW
Washington, D.C. 20530
Tel.: (202) 353-8679
Fax: (202) 616-8470

Attorneys for Defendants


                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON
                                 PORTLAND DIVISION



WESTERN STATES CENTER, INC, et al.,               Case No. 3:20-cv-01175-JR

                                                  DEFENDANTS’ MOTION TO
              Plaintiffs,                         DISMISS THE FIRST AMENDED
                                                  COMPLAINT
       v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY, et al.,

              Defendants.




DEFENDANTS’ MOTION TO DISMISS
         Case 3:20-cv-01175-JR        Document 72       Filed 12/04/20     Page 2 of 40




    DEFENDANTS’ MOTION TO DISMISS THE FIRST AMENDED COMPLAINT

       Defendants respectfully move under Federal Rules of Civil Procedure 12(b)(1) and

12(b)(6) to dismiss the First Amended Complaint. In support of this Motion, Defendants refer

the Court to the attached Memorandum. Pursuant to Local Rule 7-1, Defendants certify that

their counsel have conferred in good faith with counsel for Plaintiffs but were unable to resolve

the issues raised by this motion.

                                                     JEFFREY BOSSERT CLARK
                                                     Acting Assistant Attorney General

                                                     BILLY J. WILLIAMS
                                                     United States Attorney

                                                     ALEXANDER K. HAAS
                                                     Director, Federal Programs Branch

                                                     BRIGHAM J. BOWEN
                                                     Assistant Branch Director

                                                     /s/ Jeffrey A. Hall
                                                     JEFFREY A. HALL (DC 1019264)
                                                     Counsel, Civil Division
                                                     JORDAN VON BOKERN
                                                     KERI BERMAN
                                                     JASON LYNCH
                                                     Trial Attorneys
                                                     United States Department of Justice
                                                     Civil Division
                                                     950 Pennsylvania Ave. NW
                                                     Washington, DC 20530
                                                     Tel: (202) 353-8679
                                                     Email: jeffrey.a.hall@usdoj.gov

                                                     Attorneys for Defendants




DEFENDANTS’ MOTION TO DISMISS
      Case 3:20-cv-01175-JR    Document 72    Filed 12/04/20   Page 3 of 40




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF OREGON
                              PORTLAND DIVISION



WESTERN STATES CENTER, INC, et al.,          Case No. 3:20-cv-01175-JR

                                             DEFENDANTS’ MOTION TO
           Plaintiffs,                       DISMISS THE FIRST AMENDED
                                             COMPLAINT
     v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY, et al.,

           Defendants.




MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’
       MOTION TO DISMISS THE FIRST AMENDED COMPLAINT




DEFENDANTS’ MOTION TO DISMISS
              Case 3:20-cv-01175-JR                       Document 72                Filed 12/04/20              Page 4 of 40




                                                            Table of Contents


INTRODUCTION .......................................................................................................................... 1
BACKGROUND ............................................................................................................................ 2
LEGAL STANDARD..................................................................................................................... 2
ARGUMENT .................................................................................................................................. 3
   I.     The Complaint Fails to Establish that Any Plaintiff Has Standing for Injunctive Relief .... 4
        A.       The Legal Standard for Standing .................................................................................. 5
        B.       Plaintiffs’ Very Limited Alleged Injuries Are Speculative .......................................... 7
        C.    The Allegations of Injuries to Others Do Not Assist Plaintiffs in Establishing
        Standing .................................................................................................................................. 9
        D.    Plaintiffs Have Not Established the Existence of a Policy or Officially Sanctioned
        Patten of Behavior Necessary for Standing .......................................................................... 12
        E.       The Organizations Do Not Have Their Own Standing............................................... 19
        F.       The Legislators Do Not Have Legislator Standing .................................................... 21
   II. Plaintiffs Also Lack Standing for Any Declaratory Judgment........................................... 22
   III. Plaintiffs Have Failed To Adequately Plead Their Claims ................................................ 23
        A.       The Court Has Already Properly Rejected Plaintiffs’ Tenth Amendment Theory .... 24
        B.       The Allegations Do Not Support Plaintiffs’ First Amendment Claim ....................... 24
        C.       The Allegations Do Not Support Any Substantial Fourth Amendment Claim .......... 28
        D.       Plaintiffs’ Other Legal Theories Are Baseless ........................................................... 31
CONCLUSION ............................................................................................................................. 32




DEFENDANTS’ MOTION TO DISMISS
            Case 3:20-cv-01175-JR                  Document 72             Filed 12/04/20           Page 5 of 40




                                                   Table of Authorities

Am. Diabetes Ass’n v. United States Dep’t of the Army, 938 F.3d 1147 (9th Cir. 2019) ....... 19, 20

Armstrong v. Davis, 275 F.3d 849 (9th Cir. 2001) ................................................................... 6, 16

Ashcroft v. Iqbal, 556 U.S. 662 (2009) ....................................................................................... 2, 3

Austin v. Univ. of Oregon, 925 F.3d 1133 (9th Cir. 2019) ............................................................. 3

Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) ........................................................................... 3

Blair v. Shanahan, 38 F.3d 1514 (9th Cir. 1994) ........................................................................... 6

Blankenhorn v. City of Orange, 485 F.3d 463 (9th Cir. 2007) ..................................................... 30

Cervantes v. City of San Diego, 5 F.3d 1273 (9th Cir. 1993) ......................................................... 3

Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520 (1993) ........................ 31

City of Los Angeles v. Lyons, 461 U.S. 95 (1983) ................................................................. passim

Civil Rights Educ. & Enf't Ctr. v. Hosp. Properties Tr., 867 F.3d 1093 (9th Cir. 2017) ............. 16

Clapper v. Amnesty Int’l USA, 568 U.S. 398 (2013) ............................................................. passim

Coleman v. Miller, 307 U.S. 433 (1939)....................................................................................... 22

Colten v. Kentucky, 407 U.S. 104 (1972) ..................................................................................... 26

Eggar v. City of Livingston, 40 F.3d 312 (9th Cir. 1994) ............................................................... 6

Ex parte Lévitt, 302 U.S. 633 (1937) ............................................................................................ 11

Felarca v. Birgeneau, 891 F.3d 809 (9th Cir. 2018) .............................................................. 29, 30

Gov’t Employees Ins. Co. v. Dizol, 133 F.3d 1220 (9th Cir. 1998) (en banc) .............................. 22

Graham v. Connor, 490 U.S. 386 (1989) ..................................................................................... 29

Grayned v. City of Rockford, 408 U.S. 104 (1972) ...................................................................... 26

Harlow v. Fitzgerald, 457 U.S. 800 (1982) .................................................................................. 23

Havens Realty Corp. v. Coleman, 455 U.S. 363 (1982) ......................................................... 19, 20



DEFENDANTS’ MOTION TO DISMISS
            Case 3:20-cv-01175-JR                        Document 72                Filed 12/04/20               Page 6 of 40




Hicks v. City of Portland, No. CV 04-825-AS, 2006 WL 3311552 (D. Or. Nov. 8, 2006).......... 26

Hunt v. Washington State Apple Advert. Comm’n, 432 U.S. 333 (1977) ....................................... 6

Index Newspapers LLC v. City of Portland, No. 3:20-CV-1035-SI, 2020 WL 4883017 (D. Or.

   Aug. 20, 2020) .......................................................................................................................... 11

Jackson v. City of Bremerton, 268 F.3d 646 (9th Cir. 2001) ........................................................ 30

La Asociacion de Trabajadores de Lake Forest v. City of Lake Forest, 624 F.3d 1083 (9th Cir.

   2010) ......................................................................................................................................... 19

Laird v. Tatum, 408 U.S. 1 (1972) ........................................................................................ 7, 9, 17

Lee v. City of Los Angeles, 250 F.3d 668 (9th Cir. 2001)............................................................... 3

Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992) ..................................................... 5, 9, 11, 13

Mayfield v. United States, 599 F.3d 964 (9th Cir. 2010) ................................................................ 6

McCollum v. Cal. Dep’t of Corr. & Rehab., 647 F.3d 870 (9th Cir. 2011) .................................. 12

Mendocino Envtl. Ctr. v. Mendocino Cty., 192 F.3d 1283 (9th Cir. 1999) .................................. 27

Nationwide Mut. Ins. Co. v. Liberatore, 408 F.3d 1158 (9th Cir. 2005) ...................................... 22

O’Shea v. Littleton, 414 U.S. 488 (1974) ................................................................................. 6, 31

Physicians Comm. for Responsible Med. v. EPA, 292 F. App’x 543 (9th Cir. 2008) .................. 19

Powers v. Ohio, 499 U.S. 400 (1991) ........................................................................................... 12

Raines v. Byrd, 521 U.S. 811 (1997) ............................................................................................ 22

Rodriguez v. City of San Jose, 930 F.3d 1123 (9th Cir. 2019) ............................................... 19, 20

Rosenblum v. Does 1-10, No. 3:20-CV-01161-MO, 2020 WL 4253209 (D. Or. July 24, 2020) 18,

   31, 32

S. Oregon Barter Fair v. Jackson Cty., Oregon, 372 F.3d 1128 (9th Cir. 2004) ........................... 4

Salmon Spawning & Recovery All. v. Gutierrez, 545 F.3d 1220 (9th Cir. 2008) ........................... 7




DEFENDANTS’ MOTION TO DISMISS
           Case 3:20-cv-01175-JR                  Document 72            Filed 12/04/20          Page 7 of 40




Shell Gulf of Mexico Inc. v. Ctr. for Biological Diversity, Inc., 771 F.3d 632 (9th Cir. 2014) ... 22,

   23

Smith v. Pac. Props. & Dev. Corp., 358 F.3d 1097 (9th Cir. 2004) ............................................. 19

Snyder & Assocs. Acquisitions LLC v. United States, 859 F.3d 1152 (9th Cir. 2017) ................... 3

State ex rel. Tennessee Gen. Assembly v. U.S. Dep’t of State, 931 F.3d 499 (6th Cir. 2019) 22, 32

United States ex rel. Solis v. Millennium Pharm., Inc., 885 F.3d 623 (9th Cir. 2018) ................... 2

United States v. Guzman-Padilla, 573 F.3d 865 (9th Cir. 2009) .................................................. 30

Updike v. Clackamas Cty., No. 3:15-CV-00723-SI, 2015 WL 7722410 (D. Or. Nov. 30, 2015) 16

Updike v. Multnomah Cty., 870 F.3d 939 (9th Cir. 2017) ........................................................ 6, 16

Va. House of Delegates v. Bethune-Hill, 139 S. Ct. 1945 (2019)................................................. 22

Valle del Sol Inc. v. Whiting, 732 F.3d 1006 (9th Cir. 2013) ....................................................... 20

Washington Mobilization Comm. v. Cullinane, 566 F.2d 107 (D.C. Cir. 1977) .......................... 26

White v. Lee, 227 F.3d 1214 (9th Cir. 2000)................................................................................... 3

Whitmore v. Arkansas, 495 U.S. 149 (1990) .................................................................................. 5

Wilkinson v. Torres, 610 F.3d 546 (9th Cir. 2010) ....................................................................... 29




DEFENDANTS’ MOTION TO DISMISS
         Case 3:20-cv-01175-JR         Document 72        Filed 12/04/20     Page 8 of 40




                                        INTRODUCTION

        This action requests that the Court resolve a hypothetical dispute arising from

hypothetical interactions and subsequently hypothetical harms. In so doing, it seeks to interfere

with hypothetical law enforcement activities. The law does not and should not permit such

speculative judicial action. Plaintiffs are three residents of Portland, Oregon (including two

Oregon state representatives) and two organizations with members there. While the individuals

and the organizations allege that they would like to attend ongoing protests in downtown

Portland, either to participate or observe, all have avoided attending those protests because of

their fear of federal law enforcement, who may be present. Relying entirely on reports that

federal law enforcement protecting the Hatfield Federal Courthouse have injured or arrested

other individuals who have attended the chaotic downtown protests, Plaintiffs allege that the

federal government’s deployment of federal officers has chilled their own participation in the

protests, thereby violating their rights. They bring this suit to obtain onerous injunctive relief

against federal law enforcement. Yet Plaintiffs are not situated any differently than any other

individual who is interested in attending those same protests but who has no special basis to

obtain the relief Plaintiffs seek.

        The operative complaint fails to connect Plaintiffs’ unwillingness to attend the protests to

any nonspeculative injuries suffered by anyone, and it therefore does not establish Plaintiffs’

standing to obtain relief. It also fails to demonstrate that anyone has standing given the lack of

an official policy or officially sanctioned pattern of violations. Additionally, the complaint’s

allegations are insufficient to demonstrate that Plaintiffs have any viable legal claims. The

complaint’s First Amendment allegations are weaker than what this Court considered for the

preliminary injunction motion, and there remains no basis for Plaintiffs’ Tenth Amendment




DEFENDANTS’ MOTION TO DISMISS – 1
         Case 3:20-cv-01175-JR         Document 72       Filed 12/04/20     Page 9 of 40




theory. The theories that Plaintiffs did not advance in their preliminary injunction motion are

also insufficiently pleaded or baseless. Accordingly, the complaint should be dismissed.

                                        BACKGROUND1

       Plaintiffs filed this case on July 21, 2020. Dkt. No. 1. On July 27, Plaintiffs filed their

First Amended Complaint (“F. Am. Compl.”), which remains the operative complaint in this

case. Dkt. No. 14. They shortly thereafter filed a motion for a temporary restraining order and a

motion for a preliminary injunction. Dkt. No. 16. Plaintiffs withdrew the former after federal

law enforcement entered an agreement with Oregon for Oregon State Police to temporarily take

over policing around the Hatfield Federal Courthouse at the end of July 2020, and tensions

largely abated. Dkt. No. 28. The parties briefed the preliminary injunction motion, and the

Court held a hearing on it on October 22, 2020. Dkt. No. 48. At a second, October 30 hearing,

the Court found that Plaintiffs had standing to pursue a preliminary injunction and were entitled

one based on their First Amendment claim, but not on their Tenth Amendment claim. Dkt. No.

49. The Court entered the preliminary injunction on November 2, 2020. Dkt. No. 50. The Court

held a status conference the following week, on November 9, 2020, at which it vacated the

preliminary injunction as no longer necessary. Dkt. No. 69.

                                      LEGAL STANDARD

       In response to a Rule 12(b)(1) motion to dismiss, the plaintiff bears the burden of

establishing jurisdiction by a preponderance of the evidence. United States ex rel. Solis v.

Millennium Pharm., Inc., 885 F.3d 623, 625 (9th Cir. 2018). In order for the Court to have

subject-matter jurisdiction over a challenge to agency action, the plaintiff must have standing to


1
 This motion treats the Complaint’s factual allegations as true for purposes of only the motion to
dismiss for failure to state a claim, as this Court must in ruling on it. See Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009).


DEFENDANTS’ MOTION TO DISMISS – 2
        Case 3:20-cv-01175-JR           Document 72        Filed 12/04/20      Page 10 of 40




sue. See, e.g., White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). For a facial challenge to

subject-matter jurisdiction under Rule 12(b)(1), this Court must “accept as true all facts alleged

in the complaint and construe them in the light most favorable to plaintiffs” and determine

“whether the allegations are sufficient as a legal matter to invoke the court’s jurisdiction.”

Snyder & Assocs. Acquisitions LLC v. United States, 859 F.3d 1152, 1157 (9th Cir. 2017).

        Under Rule 12(b)(6), courts must dismiss complaints that do not allege sufficient facts to

demonstrate a plausible entitlement to relief. “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.”’ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). This plausibility showing “demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation,” and it “asks for more than a sheer possibility that

the defendant has acted unlawfully.” Id. See Austin v. Univ. of Oregon, 925 F.3d 1133, 1137

(9th Cir. 2019).

        For purposes of this motion, Plaintiffs cannot rely on the declarations they submitted after

the complaint. When evaluating a motion to dismiss under Rule 12(b)(6), “[r]eview is limited to

the complaint.” Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001) (alteration in

original) (quoting Cervantes v. City of San Diego, 5 F.3d 1273, 1274 (9th Cir. 1993)).

                                            ARGUMENT

        In its order addressing Plaintiffs’ motion for a preliminary injunction, this Court ruled on

Plaintiffs’ standing and the likelihood of the success on the merits of their First Amendment

claims and their Tenth Amendment claims. While finding that Plaintiffs had standing and a

likelihood of success on the First Amendment claim, this Court did not analyze standing or the

merits for each Plaintiff, and it did not articulate which specific pieces of evidence supported




DEFENDANTS’ MOTION TO DISMISS – 3
        Case 3:20-cv-01175-JR         Document 72        Filed 12/04/20     Page 11 of 40




which conclusion. These preliminary rulings are generally not binding going forward in this

case. See S. Oregon Barter Fair v. Jackson Cty., Oregon, 372 F.3d 1128, 1136 (9th Cir. 2004)

(holding that rulings on a preliminary injunction do not constitute law of the case). The

government also respectfully maintains that the injunction was improperly issued prior to its

vacatur. In any event, the Court’s rulings were premised on a record that included the numerous

declarations that Plaintiffs submitted in support of their motion and other evidence that is not

before the Court for purposes of this motion. Regardless of whether that record was sufficient

for purposes of the injunction—and the government maintains that it was not—here, Plaintiffs

are bound by their pleading, and their pleading falls well short of establishing standing or

presenting viable claims. Accordingly, the operative complaint should be dismissed.

I.     The Complaint Fails to Establish that Any Plaintiff Has Standing for Injunctive
       Relief

       Plaintiffs do not allege that they have attended any protests near the Hatfield Federal

Courthouse or where federal law enforcement officers were present.2 Because they are unable to

allege any direct injuries from the actions of federal law enforcement officers, Plaintiffs instead

allege that the actions of the federal government generally resulted in their being chilled from

participating in the protests or attending as observers. See, e.g., F. Am. Compl. ¶¶ 25, 28, 33,



2
 For purposes of the motion for a preliminary injunction, Plaintiffs relied on the Declaration of
Dana Buhl (a Director at the First Unitarian Church), which stated that she continued attending
undefined protests, Dkt. No. 18, ¶ 6, and the Declaration of Sara Eddie, which stated that she had
been acting as a legal observer at protests but then stopped, ECF No. 34, ¶¶ 3, 5, to suggest that
possibly some Plaintiffs did attend some protests and witness something. That was always a
dubious proposition that undercut their arguments because neither individual stated that they
witnessed anything injurious at all. In any event, the operative complaint says nothing about Ms.
Buhl. It states that Plaintiff Eddie has “acted as a legal observer at numerous protests in the
aftermath of the killing of George Floyd” but that the government’s conduct has caused her to
“cease her service as a legal observer downtown.” F. Am. Compl. ¶ 28. This says nothing about
her attending any relevant protests, but if she did, again, apparently nothing happened worth
noting, undercutting Plaintiffs’ claims of certainly impending injury.


DEFENDANTS’ MOTION TO DISMISS – 4
        Case 3:20-cv-01175-JR          Document 72       Filed 12/04/20     Page 12 of 40




119, 135. In determining that Plaintiffs had standing to obtain a preliminary injunction, the

Court nevertheless noted that there were concerns because at least some of the injuries they

feared were not injuries in fact or were not traceable to the challenged conduct. See Tr. of Oct.

30, 2020 Hearing, at 5. For purposes of the preliminary injunction motion, the Court was

satisfied because some Plaintiffs had heard of members of their organizations or constituents

being allegedly injured—hit with munitions and tear gassed—by federal law enforcement. See

id.; Tr. of Oct. 22, 2020 Hearing, at 16. Plaintiffs’ complaint, however, lacks even those

minimal (and, the government maintains, insufficient) allegations. Their feared harms are

entirely speculative and insufficient to support standing for any claim.

       A.      The Legal Standard for Standing

       The law of standing has been discussed extensively in this case. See, e.g., Dkt. No. 37

(“Response”) at 9-13. Briefly, a plaintiff must have suffered an “injury in fact”—an invasion of

a legally protected interest which is “concrete and particularized,” “actual or imminent” and not

“conjectural” or “hypothetical”; there must be a “causal connection between the injury and the

conduct complained of” such that the injury is fairly traceable to the defendant; and it must be

“likely,” and not merely “speculative,” that the injury will be redressed by a favorable decision

from the court. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). When a party

seeks prospective equitable relief, the injury in fact must be in the future, and that “threatened

injury must be certainly impending” and not merely “possible.” Clapper v. Amnesty Int’l USA,

568 U.S. 398, 409 (2013) (quoting Whitmore v. Arkansas, 495 U.S. 149, 158 (1990)).

       Plaintiffs cannot establish entitlement to injunctive relief by pointing to past injury; they

must show that they are “realistically threatened by a repetition of [the violation].” City of Los

Angeles v. Lyons, 461 U.S. 95, 109 (1983). Indeed, even plaintiffs who have suffered the same




DEFENDANTS’ MOTION TO DISMISS – 5
        Case 3:20-cv-01175-JR          Document 72        Filed 12/04/20     Page 13 of 40




injury on many occasions in the past cannot establish a certainly impending injury in the future

based on those past violations. See, e.g., Updike v. Multnomah Cty., 870 F.3d 939, 947 (9th Cir.

2017) (denying injunctive relief to a plaintiff challenging the lack of American Sign Language

interpreters in pretrial detainment and at arraignment, even though he had been booked at the

same correctional facility five times before, because “standing for injunctive relief requires that a

plaintiff show a ‘real and immediate threat of repeated injury’” (quoting O’Shea v. Littleton, 414

U.S. 488, 496 (1974))); Blair v. Shanahan, 38 F.3d 1514, 1517-19 (9th Cir. 1994); Eggar v. City

of Livingston, 40 F.3d 312, 316-17 (9th Cir. 1994). To establish standing to challenge future

injury, plaintiffs must generally show either that the alleged future injury stems directly from a

formal written policy or that there is an invariable, officially sanctioned practice of officers

causing that injury. See Lyons, 461 U.S. at 106 (requiring that Lyons show “(1) that all police

officers in Los Angeles always choke any citizen with whom they happen to have an encounter,

. . . or, (2) that the City ordered or authorized police officers to act in such manner”); Mayfield v.

United States, 599 F.3d 964, 971 (9th Cir. 2010) (“First, a plaintiff may show that the defendant

had, at the time of the injury, a written policy, and that the injury ‘stems from’ that policy.

Second, the plaintiff may demonstrate that the harm is part of a ‘pattern of officially sanctioned

. . . behavior, violative of the plaintiffs’ [federal] rights.” (quoting Armstrong v. Davis, 275 F.3d

849, 860–61 (9th Cir. 2001)).

       An organization has “associational standing” to “bring suit on behalf of its members

when: (a) its members would otherwise have standing to sue in their own right; (b) the interests it

seeks to protect are germane to the organization’s purpose; and (c) neither the claim asserted nor

the relief requested requires the participation of individual members in the lawsuit.” Hunt v.

Washington State Apple Advert. Comm’n, 432 U.S. 333, 343 (1977).




DEFENDANTS’ MOTION TO DISMISS – 6
        Case 3:20-cv-01175-JR          Document 72        Filed 12/04/20      Page 14 of 40




       B.      Plaintiffs’ Very Limited Alleged Injuries Are Speculative

       Here, where Plaintiffs have no direct past injury and are basing their argument for

standing solely on some feared injury chilling their conduct, they must clearly allege what harm

it is that they fear. That is because “allegations of a subjective ‘chill’ are not an adequate

substitute for a claim of specific present objective harm or a threat of specific future harm.”

Clapper, 568 U.S. at 418 (quoting Laird v. Tatum, 408 U.S. 1, 13-14 (1972)). The harm that

Plaintiffs fear must itself be sufficient to establish standing by satisfying all of the requirements,

including that it is certainly impending. Id. at 416. Plenty of “reasonable” and “nonparanoid”

fears are insufficient to confer standing, and Plaintiffs cannot circumvent that problem by saying

that they are chilled from risking the injury. Id. If Plaintiffs do not clearly articulate what harm

they fear, there is no way to test it—if a vague allegation is enough, their subjective fear

becomes dispositive. Yet it is Plaintiffs’ burden to establish standing, even on a motion to

dismiss. Salmon Spawning & Recovery All. v. Gutierrez, 545 F.3d 1220, 1225 (9th Cir. 2008).

       Plaintiffs allege only a few specific feared injuries. Plaintiff Sara Eddie alleges that

“Defendants’ overreaching police activities . . . have caused [her] to cease her service as a legal

observer downtown,” but the only specific harm she notes is a fear of being one of the

“abductions of peaceful protestors off the streets,” and she “does not want to risk being

‘disappeared.’” F. Am. Compl. ¶ 28. Representative Karin Power does not specify any

particular harm she fears at all—she simply alleges that Defendants’ “First Amendment-

suppressive activities” have “chilled and prevented” her right to protest and “frustrated her right

and ability to set state law enforcement policy applicable in Portland.” Id. ¶¶ 31-32.

Representative Janelle Bynum alleges identical harms, but she also alleges that she “fears terribly

for [her family’s] safety while federal law enforcement are present” because federal law




DEFENDANTS’ MOTION TO DISMISS – 7
        Case 3:20-cv-01175-JR         Document 72       Filed 12/04/20     Page 15 of 40




enforcement is “not subject to Oregon’s anti-profiling legislation and other policing policies” and

she has four black children, two of whom are male. Id. ¶¶ 33-35. Plaintiff Western States

Center alleges no harms to any of its members at all to support associational standing.3 Plaintiff

First Unitarian Church alleges that congregant participation in the protests has dropped because

“defendants began policing the streets of Portland, and throwing suspected protestors into

unmarked vehicles even when peaceful,” and it “has become hesitant to encourage its

congregants to protest . . . because defendants’ unconstitutional targeting of peaceful protestors

increases both the risk of bodily harm to congregants and the likelihood of the church’s civil

liability to congregants who are injured or traumatized in the course of abduction by federal law

enforcement.” Id. ¶¶ 25-26.

       The feared harms allegedly keeping Plaintiffs away from the protests are even more

speculative than those addressed in Plaintiffs’ motion for a preliminary injunction, see Response

at 15-18, and the only specific fears are racial profiling and “abduction.” Plaintiffs have no

racial profiling claim. If fear of racial profiling keeps Representative Bynum from protests, she

cannot trace her injury to conduct being challenged and therefore has no standing. See Response

at 17 (citing Clapper, 568 U.S. at 417). Plaintiffs’ use of the term “abduction” is vague.

Although the complaint characterizes what happened to Mr. Pettibone as an abduction, F. Am.

Compl. ¶ 64, Plaintiff Eddie’s fear of being “disappeared” suggests that she and others fear

something entirely different than a temporary investigatory detention by federal law



3
  Because all of the First Unitarian’s and Western State Center’s members lack standing, they do,
too. Hunt v. Washington State Apple Advert. Comm’n, 432 U.S. 333, 343 (1977). But even if
some member of one of these organizations did have an injury, the organization would still not
have standing because the lawsuit would require that member’s participation to establish the
particular circumstances of why a particular injury fairly traceable to the government is certainly
impending, which is a fact-specific inquiry. See id.


DEFENDANTS’ MOTION TO DISMISS – 8
        Case 3:20-cv-01175-JR          Document 72        Filed 12/04/20      Page 16 of 40




enforcement. Regardless, even if Plaintiffs do merely mean a brief investigatory detention (as

with Mr. Pettibone), as demonstrated below, any threat of such detention is speculative. And to

the extent this is referring to legal detentions, those clearly cannot provide standing because they

are not traceable to a challenged harm. See Tr. of Oct. 22, 2020 Hearing, at 8-9.

       The remaining reasons for Plaintiffs staying away, including “overreaching police

activities” and “First Amendment-suppressive activities,” are not injuries, much less “concrete

and particularized” enough to qualify as injuries in fact. Lujan, 504 U.S. at 560. Indeed, the two

specific examples Plaintiffs do note suggest that these generalized allegations encompass even

more speculative injuries. Similarly, Plaintiffs appear to object to the mere presence of federal

law enforcement officers near them, F. Am. Compl. ¶ 13, or their conducting “police” functions

like the investigation of federal crimes that are entirely lawful; if those activities are subjectively

chilling Plaintiffs (and the allegations suggest that they are), then they also have no standing.

Clapper, 568 U.S. at 417; Laird, 408 U.S. at 13–14. Moreover, Plaintiffs do not allege that they

would attend specific protests if not for a specific feared injury that would occur if they did

attend. Yet such specificity, rather than vague hopes to attend a protest, is precisely what is

required to demonstrate standing. Lujan, 504 U.S. at 563-64.

       C.      The Allegations of Injuries to Others Do Not Assist Plaintiffs in Establishing
               Standing

       For the reasons discussed, the inquiry should end with Plaintiffs’ own limited allegations

of feared injuries because those are the source of any alleged chilling effect. Yet, even if

Plaintiffs could justify considering other injuries that other people have allegedly experienced as

part of any chill, that would still not provide them standing.

       There are substantial problems generally with Plaintiffs relying on the past experiences of

others to demonstrate even past injury (which would in any case do nothing to demonstrate



DEFENDANTS’ MOTION TO DISMISS – 9
        Case 3:20-cv-01175-JR          Document 72        Filed 12/04/20     Page 17 of 40




future injury). See Response at 18. Plaintiffs have not explained why their situation is at all

similar to the other individuals whose alleged injuries they recount. Indeed, some of the

situations around those injuries are obviously distinct. For instance, Plaintiffs recite the

experiences of four journalists to suggest that federal law enforcement officers have targeted

journalists. F. Am. Compl. ¶¶ 74-78, 80. Even assuming that that is what the allegations show,

Plaintiffs have no explanation for how that is relevant to protesters or observers like them. The

relevance of the experiences of other protesters are similarly left entirely to speculation.

       Many of the allegations provide no context—so there is no way to tell whether Plaintiffs

would stand in those other protesters’ shoes if they attended the protests, though the details

provided raise serious doubts. For instance, Plaintiffs describe how Christopher David was

allegedly beaten after he “approached a group of federal agents” to ask them whether they “were

enlisted” and “why they were not obeying an oath to the Constitution.” Id. ¶ 83. Plaintiffs

provide no other details surrounding the encounter, including whether it was at night, whether

there was an ongoing riot, whether federal officers were being threatened by others, etc. They

give no reason to expect that they would try to do something similar. Even for Maureen Healy,

who was personally “peacefully protesting when federal agents gassed her and shot her,” id.

¶ 86, the immediate context of federal officers’ use of force is not provided. And Plaintiff Eddie

and members of the First Unitarian Church merely want to observe, id. ¶¶ 25, 28, but the

complaint does not allege that any particular “observers” suffered any injuries at all. For only

two incidents is the time provided, and both were late at night. Id. ¶¶ 58, 98. It is unclear when

the other incidents occurred and whether Plaintiffs would attend protests at those times, if they

did attend protests. If Plaintiffs would attend protests at other times or situations or act

differently than those who have been injured, they have additional problems tracing their injury




DEFENDANTS’ MOTION TO DISMISS – 10
        Case 3:20-cv-01175-JR           Document 72        Filed 12/04/20     Page 18 of 40




to the government conduct that they challenge. Response at 17-18 (citing Clapper, 568 U.S. at

417).

        As the complaint stands right now, the injuries recited therein are no more relevant to

Plaintiffs than they are to any person who may be vaguely interested in attending protests, even

just to take a look. If they have standing to sue, almost anyone near Portland does. See Lujan,

504 U.S. at 575 (“[A] private individual . . . must show that he . . . is immediately in danger of

sustaining a direct injury as the result of that action and it is not sufficient that he has merely a

general interest common to all members of the public.” (quoting Ex parte Lévitt, 302 U.S. 633,

634 (1937)). Plaintiffs have no more standing to obtain injunctive relief than any resident of Los

Angeles who drives had standing to challenge chokeholds after hearing what happened to the

plaintiff in Lyons.

        There are additional concerns with relying on the past injuries alleged in this particular

case. Many of the third parties whose alleged injuries Plaintiffs rely upon have already filed suit

to obtain their own relief for those injuries. As the complaint itself notes, F. Am. Compl. ¶¶ 74-

78, 80, the allegations regarding the four journalists are based on declarations filed in Index

Newspapers LLC v. City of Portland, No. 3:20-cv-1035-SI, in which at least one of the

journalists is a named plaintiff. The court in that case has entered a preliminary injunction

specifically requested by those journalists to protect their rights. See Index Newspapers, No.

3:20-CV-1035-SI, 2020 WL 4883017 (D. Or. Aug. 20, 2020). Also, several of the other named

individuals who the complaint alleges were harmed by federal law enforcement—Mark

Pettibone, Christopher David, and Maureen Healy, F. Am. Compl. ¶¶ 64, 83, 86—have jointly

filed their own lawsuit. Pettibone v. Trump, No. 3:20-cv-01464-YY. Plaintiffs obviously have

no standing to vindicate those third parties’ rights, especially because those who have sued have




DEFENDANTS’ MOTION TO DISMISS – 11
        Case 3:20-cv-01175-JR          Document 72       Filed 12/04/20     Page 19 of 40




demonstrated an ability to “assert their own rights.” McCollum v. Cal. Dep’t of Corr. & Rehab.,

647 F.3d 870, 879 (9th Cir. 2011) (citing Powers v. Ohio, 499 U.S. 400, 410-11 (1991)). Yet

that is in effect what Plaintiffs are doing if they are attempting to obtain any relief premised on

remedying the past injuries, which are already being remedied through other litigation by those

who allegedly suffered them. If, however, Plaintiffs instead have unique feared injuries, it is

unclear how those other individuals’ different experiences are relevant.

       D.      Plaintiffs Have Not Established the Existence of a Policy or Officially
               Sanctioned Patten of Behavior Necessary for Standing

       Even looking at the injuries alleged—which do not necessarily relate to the injuries that

Plaintiffs fear—Plaintiffs have not demonstrated any official policy or invariable pattern that

would establish standing.4

               1.      There Is No Formal Policy

       Plaintiffs have not alleged the existence of a formal policy, much less a “written” one, as

would be required. Mayfield, 599 F.3d at 971. Written policies that establish standing do not

just touch on the relevant subject; they concern the very harms at issue, which are “directly

traceable” to that written policy. Armstrong, 275 F.3d at 861. In Lyons, the plaintiff alleged that

the city had a policy of allowing chokeholds in some situations short of a deadly threat but not

specifically when there was no provocation or resisting arrest—as was the case when Lyons was




4
  In ruling on the motion for a preliminary injunction, this Court did not make a specific finding
on the existence of a policy or officially sanctioned pattern of behavior. It did note the existence
of presidential statements and indicated that it was not “at liberty to just sort of wave them
away”; “taking them into account,” it indicated that Plaintiffs satisfied “the requirement of a
substantial risk of future harm” for purposes of their motion. Tr. of Oct. 30, 2020 Hearing at 6.
The government respectfully maintains its disagreement with that conclusion, but in any event it
presents the standard that governs here, which must be applied to allegations that differ from the
record in the earlier motion.


DEFENDANTS’ MOTION TO DISMISS – 12
        Case 3:20-cv-01175-JR           Document 72        Filed 12/04/20      Page 20 of 40




allegedly subjected to a chokehold. Lyons, 461 U.S. at 106. The Supreme Court concluded that

the policy made the complained-of conduct no less speculative. Id.

                2.      There Is No Official Sanction of Any Pattern of Behavior

        Plaintiffs have also not demonstrated an invariable or “officially sanctioned” pattern of

conduct violative of Plaintiffs’ federal rights. Mayfield, 599 F.3d at 971. Not only have

Plaintiffs failed to establish that there is a consistent pattern, as discussed below, but it is also

clear that there is no official sanction to any such alleged pattern. Official sanction must be

explicit and concern the specific pattern of challenged conduct; indeed, courts have largely not

found an officially sanctioned practice absent some officially acknowledged policy, and it is not

clear that there is much distinction in practice. See, e.g., Mayfield, 599 F.3d at 971 (finding that

the Foreign Intelligence Surveillance Act constituted both a written policy and official sanction

for the gathering of intelligence against the plaintiff, allegedly constituting a Fourth Amendment

violation); Armstrong, 275 F.3d 861-63.

        This Court, in ruling on standing for the preliminary injunction, relied on statements by

the President and Acting DHS Secretary Chad Wolf. Tr. of Oct. 30, 2020 Hearing, at 6. But the

record before the Court included a number of statements by the President and Acting Secretary

Wolf that are not in the complaint, including statements made after the operative complaint was

filed, meaning they cannot form any part of it. See Dkt. Nos. 17 (Declaration of Clifford S.

Davidson); 30 (Second Declaration of Clifford S. Davidson). Standing must be determined

based on the allegations in the complaint at the time it was filed. Lujan, 504 U.S. at 569 n.4.

        The only statements that could relate to any specific conduct were statements by Acting

Deputy Secretary of Homeland Security Ken Cuccinelli in an interview with NPR, not quoted




DEFENDANTS’ MOTION TO DISMISS – 13
        Case 3:20-cv-01175-JR          Document 72        Filed 12/04/20      Page 21 of 40




but only incorporated by reference in the complaint, F. Am. Compl. ¶ 155, and the statement

from Acting DHS Secretary Wolf that “his agency’s officers ‘are having to go out and

proactively arrest individuals’ in Portland,” quoted but not sourced in the complaint, id. ¶ 56. In

the former, Mr. Cuccinelli spoke of only being familiar with “one instance” of federal officers

detaining someone using an unmarked van, and while he indicated that people who are “violent”

and “destroy property” will continue to be detained, he did not indicate that federal officers

would continue to use unmarked vans. In the latter statement, Plaintiffs provide no context as to

what specific practices are being discussed. These hardly provide official sanction to the

“abductions” or “disappearances” that Plaintiffs seek to challenge.

       Plaintiffs also quote some additional statements from the President about Portland. First,

the complaint quotes the President stating that certain “people are not protesters” but

“anarchists.” F. Am. Compl. ¶¶ 55. This statement appears in a news article incorporated by

reference in the complaint.6 That article notes, above the President’s statement, that

demonstrations “ha[d] become more chaotic in recent weeks” and that “[p]rotesters outside the

city’s U.S. courthouse set a fire in the building’s entryway early Monday before being tear-

gassed by federal agents.” Thus, it is clear from the language of, and the context surrounding,

the President’s statements that the protesters that he is calling “anarchists” are the violent rioters,

who are criminals. Both that article and another quoted and cited in the complaint, id. ¶ 15,7 also

quote the President as saying, apparently in reference to federal law enforcement: “They’ve

been there three days and they really have done a fantastic job in a very short amount of time,”



5
  https://www.npr.org/2020/07/17/892393079/dhs-official-on-reports-of-federal-officers-
detaining-protesters-in-portland-ore
6
  https://www.foxnews.com/politics/trump-vows-to-send-federal-agents-dhs-chicago
7
  https://www.chicagotribune.com/news/criminal-justice/ct-chicago-police-dhs-deployment-
20200720-dftu5ychwbcxtg4ltarh5qnwma-story.html


DEFENDANTS’ MOTION TO DISMISS – 14
        Case 3:20-cv-01175-JR          Document 72       Filed 12/04/20      Page 22 of 40




with the first article adding, “They grab them, lots of people in jail.” It is unclear what the

immediate context for this statement is because it was made on July 20, 2020, and federal law

enforcement had been in Portland far longer than three days. In any event, the only possible law

enforcement practice that the statement could concern would be arrests, not the “abductions”

Plaintiffs are concerned about. The arrests were of criminals who were not “disappeared” but

processed through the criminal justice system.

       The remaining statements do not relate to activities in Portland.8 Indeed, Plaintiffs quote

the President as announcing a “surge of federal law enforcement,” but the full statement

(incorporated in the complaint by reference) shows that the Attorney General stated that he

wanted to “clearly make a distinction” between what was happening in Portland (“the DHS

mission . . . to protect federal property and our law enforcement officers”) and what the President

was announcing (a mission “to protect the public from violent crime on the streets” in other

cities). Id. ¶ 159. The other statements largely predated any significant federal presence in

Portland and expressed the President’s frustration with general lawlessness in other cities. They

included a statement that the President was considering using the military to quell violence, a

warning that the City of Seattle should not permit an autonomous zone, a statement that at some

point there would be “retribution” for “agitators” who are “vandals” (i.e., retributive justice for




8
  Plaintiffs also note that the President criticized flag burning in Portland, id. ¶ 52, but it was
before the deployment to Portland and he did not indicate that there would be any law
enforcement response.
9
  https://www.whitehouse.gov/briefings-statements/remarks-president-trump-operation-legend-
combatting-violent-crime-american-cities/



DEFENDANTS’ MOTION TO DISMISS – 15
        Case 3:20-cv-01175-JR          Document 72        Filed 12/04/20      Page 23 of 40




criminals), and a statement that federal law enforcement would protect monuments (including in

Washington, D.C.). Id. ¶ 5010, 5111, 5312, 5413.

               3.      There Is No Pattern of Harm

       Plaintiffs have also not established a pattern for any harms. The harm required must be

consistent and likely to recur on a frequent basis. See Updike v. Clackamas Cty., No. 3:15-CV-

00723-SI, 2015 WL 7722410, at *9 (D. Or. Nov. 30, 2015) (noting that in Armstrong, there was

standing because some inmates had yearly, recurrent hearings). Cf. Civil Rights Educ. & Enf't

Ctr. v. Hosp. Properties Tr., 867 F.3d 1093, 1104-05 (9th Cir. 2017) (noting that where the

violations were different, there was no “pattern of officially sanctioned . . . [illegal] behavior”).

At the same time, Lyons suggests that where there is no official policy, the practice must be so

consistent that violations always occur in the relevant situation. Lyons, 461 U.S. at 106. See

also Armstrong, 275 F.3d at 867. Indeed, even the plaintiff’s allegation in Lyons that the police

“routinely” applied chokeholds when not threatened by the use of deadly force fell short of

showing the necessary pattern of using chokeholds without any provocation at all. 461 U.S. at

105. And, of course, even repeated violations that do not flow from a policy do not establish the

kind of practice necessary for standing. See Updike, 870 F.3d at 948.

       The allegations suggest only a few types of injuries allegedly experienced by others.

First, the complaint alleges that federal officers have conducted “patrols” away from federal

property, including on July 11 and 20, F. Am. Compl. ¶¶ 58, 90-94, and possibly two other

nights, see id. ¶ 63 (incorporating by reference an article, video, and social media posts). There


10
   https://www.whitehouse.gov/briefings-statements/statement-by-the-president-39/
11
   https://twitter.com/realDonaldTrump/status/1271142274416562176
12
   https://www.politico.com/news/2020/06/26/trumpretribution-protesters-statues-340957
13
   https://www.whitehouse.gov/briefingsstatements/remarks-president-trump-south-dakotas-
2020-mount-rushmore-fireworks-celebrationkeystone-south-dakota/


DEFENDANTS’ MOTION TO DISMISS – 16
        Case 3:20-cv-01175-JR          Document 72       Filed 12/04/20      Page 24 of 40




is, however, no serious argument that federal officers merely being present on city streets

violates Plaintiffs’ rights or is even outside their legal authority, and any concern that those

officers might do something is pure speculation. See Clapper, 568 U.S. at 417; Laird, 408 U.S.

at 13–14. A “policing” action that Plaintiffs may have intended to capture is federal officers’

lawful dispersal of crowds to protect the Hatfield Federal Courthouse. But there is no

established pattern to the dispersals alleged. On July 11, the complaint alleges only that “federal

agents cleared a city park at Lownsdale Square.” F. Am. Compl. ¶ 61. On July 20, the

complaint alleges that federal officers moved crowds at the Courthouse back “several blocks”

without declaring an unlawful assembly (at least that Amanda Dunham heard). Id. ¶¶ 92-97. An

article incorporated by reference in the complaint states that federal officers also dispersed

crowds two blocks on July 24, 2020 but that they clearly declared an unlawful assembly before

doing so.14 These heterogeneous incidents do not establish a pattern of dispersals.15

       Second, Plaintiffs note various times that federal officers used force against different

individuals—but, as with the dispersals, there is no consistent pattern. Maureen Healy and

Amanda Dunham were allegedly hit with impact munitions and subjected to tear gas, each

during a night in which she protested peacefully, though only Ms. Dunham noted that the crowd

was peaceful. Id. ¶¶ 86, 90, 93. Mayor Ted Wheeler was allegedly subjected to tear gas, but not




14
  https://www.nytimes.com/2020/07/25/us/portland-federal-legal-jurisdiction-courts.html
15
  The dispersals here might generally be relevant if Plaintiffs were challenging a time, place,
and manner restriction that directly prevented their expression. But Plaintiffs’ claimed harm is
that federal law enforcement officers’ conduct has “chilled” the exercise of their First
Amendment rights, F. Am. Compl. ¶ 119, not that they are prevented from exercising any rights
by some restriction. It is unclear how the two or three temporary dispersals of up to two blocks
as alleged in the complaint—rather than the alleged uses of force by federal law enforcement—
could create a sufficient chill such that Plaintiffs would completely avoid protesting at all, and no
Plaintiff has claimed it has. Accordingly, it is not clear that dispersals, as opposed to uses of
force, are at all relevant.

DEFENDANTS’ MOTION TO DISMISS – 17
        Case 3:20-cv-01175-JR         Document 72        Filed 12/04/20     Page 25 of 40




impact munitions, while speaking with Oregonians near the Courthouse, and he pointedly omits

saying whether there was unlawful or disorderly behavior, only that none justified the tear gas in

his opinion. Id. ¶¶ 98-100. During the “patrol” of July 11, there is no allegation that anyone was

hurt, only that federal officers shot a tear gas canister at someone who was on a scooter (and the

complaint does not say that the scooter rider was hit or was a protester). Id. ¶ 61. Christopher

David was allegedly beaten after approaching federal officers. Id. ¶¶ 83-85. And the journalists

who were allegedly shot were acting as journalists, not protesters or observers. Accordingly,

there is no consistent pattern. Plaintiffs only manage to allege that, after weeks of violent

protests, only a handful of protesters were subjected to force on a few occasions, and none were

involved in multiple incidents. The alleged conduct simply does not comprise the specific

pattern of conduct necessary to demonstrate certainly impending injury.

       Third, Plaintiffs allege that federal officers have a “program of abducting persons outside

the jurisdiction of federal law enforcement,” meaning without a warrant and without being on or

attacking federal property. Id. ¶¶ 64-67. Yet Plaintiffs cite only one specific example—Mark

Pettibone—and allege that “he had seen a video of another Portlander being picked up in a like

manner.” Id. ¶ 68. As noted earlier, Mr. Pettibone has brought his own claims. Additionally, as

Plaintiffs themselves note, id. ¶ 64, this Court already ruled on these claims when the Oregon

Attorney General brought them and found that there was no standing to bring them. Rosenblum

v. Does 1-10, No. 3:20-CV-01161-MO, 2020 WL 4253209, at *6 (D. Or. July 24, 2020) (noting

that the state “presented no evidence of any official orders or policies and has presented no

evidence that these allegedly illegal seizures are a widespread practice”). There is no reason to

revisit that conclusion.




DEFENDANTS’ MOTION TO DISMISS – 18
        Case 3:20-cv-01175-JR         Document 72        Filed 12/04/20     Page 26 of 40




       E.      The Organizations Do Not Have Their Own Standing

       The two Plaintiff organizations also do not have standing on their own. Defendants fully

briefed the requirements of organizational standing and why the Plaintiff organizations lacked it

based on the record for Plaintiffs’ motion for a preliminary injunction. Response at 13, 19-23.

Throughout the hearing on the preliminary injunction, Plaintiffs did not press organizational

standing, and the Court does not appear to have ruled on it. Plaintiffs’ demonstration of standing

is even weaker on this motion to dismiss because the allegations in the complaint do not include

any discussion of events that Western States Center refused to hold based on speculative fears of

federal law enforcement. See Ward Decl., Dkt. No. 32, ¶¶ 6-11.

       An organization has standing in its own right if it satisfies the requirements of injury in

fact (to the organization), causation, and redressability. Rodriguez v. City of San Jose, 930 F.3d

1123, 1134 (9th Cir. 2019). To demonstrate sufficient injury, the organization must show “(1)

frustration of its organizational mission; and (2) diversion of its resources to combat the

particular [injurious behavior] in question.” Id. (quoting Smith v. Pac. Props. & Dev. Corp., 358

F.3d 1097, 1105 (9th Cir. 2004)); Am. Diabetes Ass’n v. United States Dep’t of the Army, 938

F.3d 1147, 1154-55 (9th Cir. 2019) (collecting cases). It has standing “only if it was forced to

choose between suffering an injury and diverting resources to counteract the injury.” La

Asociacion de Trabajadores de Lake Forest v. City of Lake Forest, 624 F.3d 1083, 1088 n.4 (9th

Cir. 2010). The organization must show more than “simply a setback to the organization’s

abstract social interests.” Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982).

Organizations must demonstrate the other two elements of standing too. Physicians Comm. for

Responsible Med. v. EPA, 292 F. App’x 543, 545 (9th Cir. 2008).




DEFENDANTS’ MOTION TO DISMISS – 19
        Case 3:20-cv-01175-JR         Document 72       Filed 12/04/20      Page 27 of 40




       Western States Center’s primary allegation is that the presence of federal law

enforcement “disrupted WSC’s efforts and frustrated its mission,” and “required WSC to divert

resources away from other programs in order to address the chaos the defendants caused when

they overstepped the constitutional bounds limiting their authority to engage in purported law

enforcement activities.” F. Am. Compl. ¶ 22. But the only diversion of resources that Western

States Center specifically alleges is that it “spent funds from its communications retainer to issue

statements and disseminate information to the public and to WSC’s supporters,” that staff

focused time on these efforts, and that it “had to retain a second communications firm.” Id. ¶ 23.

While a diversion of resources can be “broadly alleged,” such allegations must still indicate that

the organization used those resources to “counteract” specific conduct. Havens, 455 U.S. at 379;

Rodriguez, 930 F.3d at 1134 (noting that the diversion of resources must be to “combat” the

particular injury that has frustrated the organization’s goals); Am. Diabetes Ass’n, 938 F.3d at

1154-55 (collecting cases); Valle del Sol Inc. v. Whiting, 732 F.3d 1006, 1018 (9th Cir. 2013)

(finding organization had standing when it diverted resources to educate members and staff on

why they should not be deterred by the challenged law from continuing to assist with homeless

program for undocumented aliens). But Western States Center does not allege that it has

“challenged” any practices at all.

       Instead, Western States Center indicates that it “address[ed] the chaos the defendants

caused.” Chaos is not the challenged conduct (indeed, it was the primary harm the government

sought to quell through the lawful dispersal of riotous crowds). And allegations about how

Western States Center “address[ed]” such chaos amount to only vague “communications.” If an

organization could create standing simply by talking about something within its general area of

interest, the requirement for a concrete injury in fact would dissolve and standing would require




DEFENDANTS’ MOTION TO DISMISS – 20
        Case 3:20-cv-01175-JR         Document 72        Filed 12/04/20     Page 28 of 40




“simply a setback to the organization’s abstract social interests.” Havens, 455 U.S. at 379. It is

also a mystery even what “statements” and “information” were being disseminated to the

“public” and Western States Center’s members. Western States Center has accordingly failed to

show that its diversion of resources was an injury in fact traceable to the challenged conduct of

the federal government.

       The allegations relating to First Unitarian Church are even more vague. First Unitarian

alleges that it has a “social justice mission” and “encourage[s] protest against unjust laws and

government actions.” F. Am. Compl. ¶ 25. It states that since the arrival of additional federal

law enforcement personnel, “congregant participation in the protests has dropped” and its “social

justice mission has been harmed.” Id. First Unitarian “has become hesitant to encourage its

congregants to protest . . . because defendants’ unconstitutional targeting of peaceful protestors

increases both the risk of bodily harm to congregants and the likelihood of the church’s civil

liability to congregants who are injured or traumatized in the course of abduction by federal law

enforcement.” Id. ¶ 26. These statements do not even attempt to demonstrate injury through the

diversion of resources. To the extent that First Unitarian is claiming that it corporately, like any

of its congregants, is deterred from attending protests, it has the same problems with asserting

merely a subjective chill; vague, speculative injuries (such as a speculative fear of abduction or

being targeted by federal law enforcement); and a lack of traceability. Accordingly, it lacks

standing.

       F.      The Legislators Do Not Have Legislator Standing

       Oregon State Representatives Karin Power and Janelle Bynum also rely on a theory of

harm to their “constitutional role [as] Oregon’s legislators.” F. Am. Compl. ¶ 143. See id. ¶ 139

(“Representatives Bynum and Power have additional First and Tenth Amendment injuries




DEFENDANTS’ MOTION TO DISMISS – 21
        Case 3:20-cv-01175-JR          Document 72        Filed 12/04/20     Page 29 of 40




specific to their governmental roles.”) The government already explained why these Plaintiffs

lack standing to assert any harms to any legislative functions. Response at 14 n.6. Plaintiffs did

not address these arguments in their briefing or at argument on the motion for a preliminary

injunction. See Dkt. No. 38 at 21-22. The alleged injury to their state legislature’s power is

“wholly abstract and widely dispersed,” and they have not shown that they are authorized to sue

on behalf of their legislature. Raines v. Byrd, 521 U.S. 811, 829 (1997). See also State ex rel.

Tennessee Gen. Assembly v. U.S. Dep’t of State, 931 F.3d 499, 507-14 (6th Cir. 2019) (holding

that neither legislators nor legislature had standing to pursue Tenth Amendment challenge).

Defendants have also not nullified Plaintiffs’ votes or interfered with their institutional role, the

outer limit of legislator standing. See Va. House of Delegates v. Bethune-Hill, 139 S. Ct. 1945,

1954 (2019); Raines, 521 U.S. at 923; Coleman v. Miller, 307 U.S. 433, 446 (1939).

II.    Plaintiffs Also Lack Standing for Any Declaratory Judgment

       Plaintiffs also cannot pursue a declaratory judgment. A request for a declaratory

judgment is not a standalone claim; a declaratory judgment is merely a remedy. See Shell Gulf of

Mexico Inc. v. Ctr. for Biological Diversity, Inc., 771 F.3d 632, 635 (9th Cir. 2014) (noting the

declaratory judgment statute “does not create new substantive rights, but merely expands the

remedies available in federal courts”). The Declaratory Judgment Act does not by itself confer

federal subject-matter jurisdiction. Nationwide Mut. Ins. Co. v. Liberatore, 408 F.3d 1158, 1161

(9th Cir. 2005). For a plaintiff to have an entitlement to declaratory relief, the plaintiff must

“must first present an actual case or controversy within the meaning of Article III.” Gov’t

Employees Ins. Co. v. Dizol, 133 F.3d 1220, 1222 (9th Cir. 1998) (en banc).

       Here, as demonstrated above, Plaintiffs have not shown that a case or controversy exists

with respect to their claims for prospective relief. As the Ninth Circuit has recognized, the utility




DEFENDANTS’ MOTION TO DISMISS – 22
        Case 3:20-cv-01175-JR           Document 72        Filed 12/04/20      Page 30 of 40




of a declaratory judgment is fairly narrowly cabined; it is designed principally to allow a

potential defendant “to file preemptive litigation to determine whether they have any legal

obligations to their potential adversaries.” Shell Gulf of Mexico, 771 F.3d at 635. There is

nothing like that here. And because Plaintiffs cannot obtain injunctive relief, a declaratory

judgment would do nothing to redress their injuries, so they may therefore not obtain either. See

Mayfield, 599 F.3d at 972-73.

III.    Plaintiffs Have Failed To Adequately Plead Their Claims

        While Plaintiffs have alleged past injuries to other people, their legal claims must be for

contemplated future violations of their own rights. Plaintiffs are not entitled to a declarative

judgment of whether federal officers violated other people’s rights on specific occasions in the

past unless that proves relevant to such relief for Plaintiffs—which it largely does not. Indeed,

even if Plaintiffs themselves had suffered the injuries and sought damages, those past harms

would not provide standing for prospective claims, Lyons, 461 U.S. at 109, and qualified

immunity could still prevent Plaintiffs from obtaining a ruling on the merits of such past claims

for damages, see generally Harlow v. Fitzgerald, 457 U.S. 800 (1982). At the same time, if

Plaintiffs cannot clearly demonstrate past injury and advance a legal theory that demonstrates a

violation of their rights, that further undermines any basis for an entitlement to injunctive relief

because there is no violation of their rights to recur. In this situation, where Plaintiffs rely on

future injuries mirroring past ones, it is necessary, but not sufficient, that Plaintiffs also

demonstrate past injuries and demonstrate that such injuries would violate their rights. Plaintiffs

cannot do so.




DEFENDANTS’ MOTION TO DISMISS – 23
        Case 3:20-cv-01175-JR          Document 72       Filed 12/04/20     Page 31 of 40




       A.      The Court Has Already Properly Rejected Plaintiffs’ Tenth Amendment
               Theory

       Plaintiffs advance a Tenth Amendment claim on its own and in combination with their

First Amendment and Fourth Amendment theories (other than their free exercise theory).

Plaintiffs’ Tenth Amendment theories were discussed extensively during the briefing on

Plaintiffs’ motion for a preliminary injunction and at the hearings on the same. See, e.g.,

Response at 23-26. Even on the record for that motion, the Court concluded that such a claim

was “highly unlikely” to succeed on the merits because there was nothing that even “approaches”

what has been “found to be a Tenth Amendment concern even in other cases.” Tr. of Oct. 30,

2020 Hearing, at 4-5; Dkt. No. 50 at 1. Given that the allegations in the complaint do not include

several of the declarations involving what Plaintiffs asserted to be “plenary policing” on the

motion for a preliminary injunction, Plaintiffs’ claims are even weaker on this motion. For the

same reasons that the Court found no likelihood of success on the merits on Plaintiffs’ motion,

the Court should find that Plaintiffs have failed to state a claim on this motion.

       B.      The Allegations Do Not Support Plaintiffs’ First Amendment Claim

       Plaintiffs next allege that the government sought to “deter,” “silence, cancel, and thwart

speech and assembly while it occurs, in violation of the First Amendment,” and that this has

“chilled each of the plaintiffs from exercising their First Amendment rights, by inducing them

not to participate, or not to fully participate, in the protests.” F. Am. Compl. ¶¶ 115-19. These

First Amendment theories were also discussed extensively during the briefing on Plaintiffs’

motion for a preliminary injunction and at the hearings on the same. See, e.g., Response at 27-

30. In ruling on Plaintiffs’ motion, the Court considered Plaintiffs’ claim to be one for

retaliation, which it found likely to succeed on the merits because Plaintiffs had shown

engagement in likely constitutionally protected activity, chill, and a likelihood that the protected



DEFENDANTS’ MOTION TO DISMISS – 24
        Case 3:20-cv-01175-JR          Document 72       Filed 12/04/20      Page 32 of 40




activity was “a substantial or motivating factor in defendants’ conduct.” Tr. of Oct. 30, 2020

Hearing, at 7-8. On the last point, the Court noted that in “tweets” and public statements, “taken

at face value, the kind of speech being engaged in here is, as it turns out, stated to be an

executive branch concern, . . . making the protected activity . . . a substantial motivating factor in

defendants’ conduct.” Id. at 8. See Dkt. No. 50 at 2 (concluding federal agents “operate under

the burden of statements from the President (and for Border Patrol agents, Acting Secretary

Wolf) expressing precisely such a [retaliatory] motivation”). Plaintiffs themselves did not press

this argument in their motion for a preliminary injunction but argued only that the Executive

Order and statements about Operation Legend (which some of the statements were about, though

it had nothing to do with Portland) showed animus. For reasons the government noted at the

hearing, Tr. of Oct. 22, 2020 Hearing at 39-40, and at its first opportunity after the Court’s

ruling, Dkt. No. 64 at 8, the evidence in Plaintiffs’ motion fell short of establishing a likelihood

of success on the merits because any disapproval the statements express is clearly directed at

criminals (including vandals and rioters). In any event, the complaint’s allegations differ from

the record on the preliminary injunction motion and fail to present a viable retaliation claim.

       With regard to the first factor (whether the expression was protected), even if the

individuals Plaintiffs describe in their complaint were peacefully protesting, that does not mean

such expression was protected at the relevant time. Plaintiffs themselves note that “some

[protesters] have resorted to vandalism” and that police have alleged that “some of the protestors

have committed acts of violence.” F. Am. Compl. ¶ 43. Several of the articles Plaintiffs

incorporate by reference in the complaint also note that protesters were violent, including that

they had set a fire in the Hatfield Courthouse’s entryway and had assaulted federal officers with

fireworks and water bottles. See id. ¶¶ 55, 63. For none of the incidents alleged do Plaintiffs




DEFENDANTS’ MOTION TO DISMISS – 25
        Case 3:20-cv-01175-JR          Document 72        Filed 12/04/20     Page 33 of 40




state that the crowd of protesters was not engaging in criminal activity or vandalism—the closest

is Mayor Wheeler stating the he did not see any “unlawful or disorderly behavior that would

have justified the gassing of the crowd” in his opinion, not that he saw none at all. Id. ¶ 100.

Indeed, for only some of the incidents do Plaintiffs even allege that the crowd was not violent.

Compare id. ¶ 91 (noting that Dunham “did not witness any protestor behave in a violent or

threatening manner”) with id. ¶¶ 83-85 (not describing the situation around Christopher David).

And Plaintiffs note only one occasion on which someone did not hear any “announcement

purporting to declare the gathering unlawful.” Id. ¶ 92.

       Where there is violence, crime, or disorder in a crowd, participants have no protected

right to remain and express themselves. See, e.g., Grayned v. City of Rockford, 408 U.S. 104,

116 (1972) (“[W]here demonstrations turn violent, they lose their protected quality as expression

under the First Amendment”); Colten v. Kentucky, 407 U.S. 104, 106–09 (1972) (noting that

there is “no constitutional right to observe the issuance of a traffic ticket or to engage the issuing

officer in conversation” after being ordered to disperse); Menotti v Seattle, 409 F.3d 1113, 1155

(9th Cir. 2005) (“It may be that a violent subset of protestors who disrupt civic order will by their

actions impair the scope and manner of how law-abiding protestors are able to present their

views.”); Washington Mobilization Comm. v. Cullinane, 566 F.2d 107, 120 (D.C. Cir. 1977)

(noting that if “the demonstration as a whole . . . is substantially infected with violence or

obstruction the police may act to control it as a unit” and if “any demonstrator or bystander

refuses to obey” or order to disperse, he may be arrested even if he was not previously “violent

or obstructive”); Hicks v. City of Portland, No. CV 04-825-AS, 2006 WL 3311552, at *12 (D.

Or. Nov. 8, 2006) (“Plaintiff had no protected First Amendment [right] to enter the street in




DEFENDANTS’ MOTION TO DISMISS – 26
          Case 3:20-cv-01175-JR         Document 72      Filed 12/04/20      Page 34 of 40




violation of a lawful order to disperse.”). Plaintiffs have accordingly not demonstrated that their

conduct was actually protected at the time federal officers allegedly used force against protesters.

         With regard to the third factor (whether protected expression was a substantial motivating

factor in the governments’ conduct), the Court never articulated which statements demonstrated

such retaliatory animus. As already noted, the record before the Court included a number of

statements outside of the complaint. The statements in the complaint simply do not show that

the President or Acting DHS Secretary Wolf were concerned with policing protected expression,

or even that they were discussing peaceful protesters. For instance, the complaint alleges that the

President stated that certain “people are not protesters” but “anarchists.” F. Am. Compl. ¶ 55.

Yet, as noted above, it is clear from both the language of and the context surrounding the

President’s statements that the protesters he is calling “anarchists” are the violent rioters, who are

criminals. It is the same case with the alleged statement by the President about “agitators,”

which is clearly in reference to “vandals”—criminals—from even the quoted portion in the

complaint. Id. ¶ 53. And in a statement incorporated by reference in the complaint, id. ¶ 50, the

President specifically drew a distinction between criminals and peaceful protesters and stated

that he is “an ally of all peaceful protesters.”16

         Moreover, even if there were ambiguous statements, that would not suffice to allege that

the particular government actions at issue—the conduct of individual law enforcement officers—

was motivated or directed by animus. Plaintiffs must show that the specific conduct they

challenge was motivated by speech. See Mendocino Envtl. Ctr. v. Mendocino Cty., 192 F.3d

1283, 1300-01 (9th Cir. 1999). Plaintiffs do not allege that any officer believed that the

President’s statements directed them to exercise unlawful or unnecessary force, or that any



16
     https://www.whitehouse.gov/briefings-statements/statement-by-the-president-39/


DEFENDANTS’ MOTION TO DISMISS – 27
        Case 3:20-cv-01175-JR          Document 72       Filed 12/04/20      Page 35 of 40




officer even knew of those statements. Indeed, as this Court found, “[t]he showing that the

federal agents have any retaliatory motive is nonexistent.” Dkt. No. 50, at 2. And, given that

Plaintiffs do not generally challenge the federal government’s ability to defend the Hatfield

Courthouse, their allegations cannot establish that the conduct they do challenge—the specific

steps taken to defend the Courthouse within the discretion of federal law enforcement officers on

the ground—was motivated in any part by retaliatory animus toward speech.

       Plaintiffs also advanced a nascent theory premised on time, place, and manner restrictions

that this Court did not discuss in resolving the motion for a preliminary injunction. As already

explained by the government, Plaintiffs’ theory is foreclosed by a case that specifically undercuts

the cases they relied upon. Response at 28-29 & n.15. Plaintiffs’ allegations are also insufficient

to allow for the necessary analysis under such a theory, especially for only temporary dispersals.

See Menotti, 409 F.3d at 1128 (requiring analyzing whether the restrictions “were content

neutral, were narrowly tailored to serve a significant governmental interest, and left open ample

alternative means of communication”). There is accordingly no reason to consider such a theory.

       Because Plaintiffs fail to present plausible allegations of First Amendment retaliation

sufficient to demonstrate entitlement to relief, this Court should dismiss Plaintiffs’ First

Amendment claims.

       C.       The Allegations Do Not Support Any Substantial Fourth Amendment Claim

       Plaintiffs allege that various uses of force by federal law enforcement and the

“abduction” of Mr. Pettibone violate the Fourth Amendment. F. Am. Compl. ¶ 126. These

appear to constitute claims of excessive force and unlawful seizure. Both have substantial

deficiencies.




DEFENDANTS’ MOTION TO DISMISS – 28
        Case 3:20-cv-01175-JR         Document 72        Filed 12/04/20      Page 36 of 40




       As discussed, Plaintiffs present no basis to presume that they will, at some time in the

future, experience a Fourth Amendment violation. Past exposure to alleged Fourth Amendment

violations provides no basis to establish a speculative claim for prospective relief regarding

future interactions with law enforcement. See supra Sections I.A-D; Lyons, 461 U.S. at 106

(seeking an injunction against excessive force). Yet the vast majority of caselaw on the Fourth

Amendment arises not from civil actions seeking to enjoin future activity but from retrospective

actions for damages, and even there the analysis is affected by qualified immunity. See, e.g.,

Response at 27 (compiling cases); Felarca v. Birgeneau, 891 F.3d 809, 817-18 (9th Cir. 2018)

(compiling cases). Such cases, rather than providing a basis for this case to proceed, reinforce its

impropriety.

       Even if Plaintiffs could transform their retrospective allegations into a prospective claim,

excessive force claims require a showing that the “use of force” was “objectively unreasonable

under the circumstances.” Felarca v. Birgeneau, 891 F.3d 809, 816 (9th Cir. 2018). They

require “balancing ‘the nature and quality of the intrusion on the individual’s Fourth Amendment

interests against the countervailing governmental interests at stake.’” Id. (quoting Graham v.

Connor, 490 U.S. 386, 388 (1989)). The reasonableness of police use of force must be “judged

from the perspective of a reasonable officer on the scene, rather than with the 20/20 vision of

hindsight,” and the analysis “must embody allowance for the fact that police officers are often

forced to make split-second judgments—in circumstances that are tense, uncertain, and rapidly

evolving—about the amount of force that is necessary in a particular situation.” Wilkinson v.

Torres, 610 F.3d 546, 550 (9th Cir. 2010) (quoting Graham, 490 U.S. at 396-97).

       Plaintiffs have not pleaded sufficient facts to establish that the uses of force in the past

incidents they describe were objectively unreasonable. Indeed, in determining the government’s




DEFENDANTS’ MOTION TO DISMISS – 29
        Case 3:20-cv-01175-JR          Document 72       Filed 12/04/20     Page 37 of 40




interest in the use of force—one side of the balancing test—the “most important” factor is the

“immediate threat to the safety of the officers or others” posed by those against whom force is

used; a situation in which officers are “greatly outnumbered and verbally and physically

provoked” is “far more threatening” than a few obstinate protesters. Felarca, 891 F.3d at 817.

But, as explained, Plaintiffs provide little or no information about the potential threats facing

federal law enforcement officers. What little information that exists suggests that there were

substantial threats to safety. Officers have a “‘safety interest in controlling’ a mass of people,”

Felarca, 891 F.3d at 817 (quoting Jackson v. City of Bremerton, 268 F.3d 646, 653 (9th Cir.

2001)), and that interest is only heightened when a group refuses to disperse after warnings, even

more so when individuals attempt to interfere with officers’ attempts to maintain order, Jackson,

268 F.3d at 653. In such situations, with crowds far smaller than here, the types of force

allegedly employed here have been found reasonable. Use of a chemical irritant is justified when

a large group refuses to disperse and individuals attempt to interfere with officers’ attempts to

maintain order. See id. Similarly, use of physical force is reasonable when individuals actively

resist dispersing, even when they are generally nonviolent. Felarca, 891 F.3d at 818.

       With regard to an unlawful seizure claim, Plaintiffs present solely the case of Mr.

Pettibone. Even the validity of his claim is not clear because the allegations pointedly do not

deny that he committed a federal crime the evening he was detained or that a federal officer

would not have had reasonable suspicion or probable cause to detain him—the complaint alleges

that he was not arrested on federal property and had been protesting peacefully, but does not say,

for instance, whether he had trespassed on federal property at some point that evening or

committed a nonviolent crime like vandalism. F. Am. Compl. ¶¶ 65-66. It is thus unclear

whether his detention, even if it was an arrest, violated his rights. See Blankenhorn v. City of




DEFENDANTS’ MOTION TO DISMISS – 30
        Case 3:20-cv-01175-JR          Document 72       Filed 12/04/20      Page 38 of 40




Orange, 485 F.3d 463, 470–71 (9th Cir. 2007). The complaint also provides no information

about his detention, so it is not clear that it should be characterized as an arrest. See United

States v. Guzman-Padilla, 573 F.3d 865, 884 (9th Cir. 2009).

       In any event, this Court already determined that litigating Mr. Pettibone’s detention is

pointless because there are no other examples of potentially unlawful arrests. Rosenblum, 2020

WL 4253209, at *6. The complaint simply asserts that “others” have been “arrested in violation

of the Fourth Amendment,” but it notes only one other possible example—that of another

protesters being “picked up in a like manner” to Mr. Pettibone, the “manner” being the only

thing in common. F. Am. Compl. ¶¶ 68, 70. The complaint does not even assert that that

incident happened, only that Mr. Pettibone said he saw a video of it in his declaration in the other

case. Id. ¶ 70. There is no description of the circumstances at all, much less information

sufficient to infer that there was no reasonable suspicion or probable cause. These conclusory

allegations about past conduct cannot survive this motion or allow prospective relief. See Iqbal,

556 U.S. at 678-79; O’Shea, 414 U.S. at 496 (refusing to “strain to read inappropriate meaning

into the conclusory allegations of th[e] complaint” to establish future injury).

       D.      Plaintiffs’ Other Legal Theories Are Baseless

       Plaintiffs’ complaint has two other theories, neither of which have any grounding in law.

First, Plaintiffs assert that the government has violated the First Unitarian Church’s First

Amendment free exercise rights by chilling its “pursuit of its religious mission and faith, and the

exercise of that faith by First Unitarian’s congregants in Portland” by deterring them from

attending protests. F. Am. Compl. ¶ 135. Yet it is well established that government action “that

is neutral and of general applicability need not be justified by a compelling governmental interest

even if the [action] has the incidental effect of burdening a particular religious practice.” Church




DEFENDANTS’ MOTION TO DISMISS – 31
        Case 3:20-cv-01175-JR          Document 72        Filed 12/04/20      Page 39 of 40




of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 531 (1993). There is an

exception if the government specifically targets religious beliefs or practice. Id. at 532-34. But

here there is no suggestion at all, in any part of the complaint, that the federal government

targeted the First Unitarian Church or any of its congregants or anyone because of their religious

beliefs or practice, or that it would attempt to deter protests in the future because of their

potential religious purpose. There is accordingly no special right of the First Unitarian Church to

protest that is not held by protesters generally.

        Second, the complaint alleges that “Representatives Bynum and Power have additional

First and Tenth Amendment injuries specific to their governmental roles” and that the federal

government’s actions are “very specifically in derogation of the constitutional role of Oregon’s

legislators.” F. Am. Compl. ¶¶ 139, 143. Because, as already discussed, legislators generally do

not have standing (and this suit is no exception), there is little chance for legislators to ever

litigate whether they have special rights. The complaint provides no hint of what special rights

legislators may have under the First Amendment, and to the extent there is a Tenth Amendment

claim, it is clearly a claim held by the state rather than the institutions of the state or members.

See State, 931 F.3d at 514. The State of Oregon already brought some of these same claims on

behalf of its citizens and did not prevail. Rosenblum, 2020 WL 4253209, at *3-5. There is no

basis in law for Plaintiffs to assert a claim for harm to the state representatives’ roles.

                                          CONCLUSION

        For the foregoing reasons, the First Amended Complaint should be dismissed.




DEFENDANTS’ MOTION TO DISMISS – 32
       Case 3:20-cv-01175-JR   Document 72     Filed 12/04/20    Page 40 of 40




Dated: December 4, 2020                      Respectfully submitted,

                                             JEFFREY BOSSERT CLARK
                                             Acting Assistant Attorney General

                                             BILLY J. WILLIAMS
                                             United States Attorney

                                             ALEXANDER K. HAAS
                                             Director, Federal Programs Branch

                                             BRIGHAM J. BOWEN
                                             Assistant Branch Director

                                             /s/ Jeffrey A. Hall
                                             JEFFREY A. HALL (DC 1019264)
                                             Counsel, Civil Division
                                             JORDAN VON BOKERN
                                             KERI BERMAN
                                             JASON LYNCH
                                             Trial Attorneys
                                             United States Department of Justice
                                             Civil Division
                                             950 Pennsylvania Ave. NW
                                             Washington, DC 20530
                                             Tel: (202) 353-8679
                                             Email: jeffrey.a.hall@usdoj.gov

                                             Attorneys for Defendants




DEFENDANTS’ MOTION TO DISMISS – 33
